DETAILED ACTION
This office action is responsive to communications filed on May 16, 20221.  Claims 1, 2, 9, 14, 15, 22, 31, 32, 34, 36, 37 and 39 have been amended.  Claims 3, 16, 33 and 38 have been canceled.  Claims 1, 2, 9, 14, 15, 22, 29-32, 34-37, 39 and 40 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 14, 15, 22, 29-32, 34-37, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0102817) in view of Karjalainen et al. (US 2020/0059921).

Regarding Claim 1, Park teaches A method performed by a first communication node, comprising:
receiving at least one reference signal from a second communication node and determining at least one reference signal received power (RSRP) value associated with the at least one reference signal (“RRM-RS transmitted by a serving cell” – See [0354]; “A UE in which a plurality of RRM-RSs has been configured measures RSRP of each antenna port of each of the RRM-RSs” – See [0352]; The UE (first node) receives a RRM-RS (reference signal) from a base station (second node) and measures an RSRP of the RRM-RS);
generating a RSRP report comprising the at least one RSRP value (“RSRP of an RRM-RS is measured and reported” – See [0349]; The UE generates a report of the measured RSRP value),
wherein one of the at least one RSRP value is associated with a resource group that comprises: a received beam set, a port group, and a reference signal (RS) resource (“RSRP is also measured and reported with respect to an antenna port group. In the proposed method, antenna ports are grouped, and RSRP of an antenna port group is calculated by averaging pieces of RSRP of antenna ports belonging to the corresponding antenna port group” – See [0363]; “Beamforming may be differently configured for each antenna port. In this case, each antenna port corresponds to each beam” – See [0359]; “the configuration parameter of the RRM-RS includes a total number of antenna ports M and the number of antenna ports K transmitted in one subframe at the same time. The configuration parameter of the RRM-RS also includes an RRM-RS transmission cycle P and an offset O. In this case, the RRM-RS transmission cycle is defined as the interval of subframes in which an RRM-RS is transmitted. For example, if P=10, O=5, M=64, and K=32, the RRM-RS is transmitted in subframes having subframe indices (SFI) of 5, 15, 25, 35, . . . . In the subframe having SFI=5, No. 31 RRM-RS is transmitted in an antenna port 0. In the subframe having SFI=15, No. 63 RRM-RS is transmitted in an antenna port 32. In the subframe having SFI=25, No. 31 RRM-RS is transmitted again in the antenna port 0” – See [0346]; The RRM-RS for which the RSRP is measured is associated with an antenna port group.  Further, each antenna port corresponds to each beam.  Thus, the antenna port group has a corresponding set of beams.  The RSRP of the RRM-RS also comprises a subframe (resource) on which the RRM-RS is transmitted/received),
wherein the port group is a cluster of ports at the second communication node that is indicated by the second communication node by an explicit signal (“In another embodiment of the present invention, RSRP is also measured and reported with respect to an antenna port group. In the proposed method, antenna ports are grouped, and RSRP of an antenna port group is calculated by averaging pieces of RSRP of antenna ports belonging to the corresponding antenna port group. The group may be previously determined or an eNB may provide notification of the group” – See [0363]; The UE measures and reports RSRP with respect to a port group/cluster, wherein the port group is explicitly indicated by the eNB (second communication node)),
wherein the one of the at least one RSRP value is determined on a per port group basis for one of the at least one reference signal transmitted from the second communication node and for the received beam set associated with the first communication node (“RSRP is also measured and reported with respect to an antenna port group. In the proposed method, antenna ports are grouped, and RSRP of an antenna port group is calculated by averaging pieces of RSRP of antenna ports belonging to the corresponding antenna port group. The group may be previously determined or an eNB may provide notification of the group” – See [0363]; The RSRP is determined on a per port group basis by averaging the RSRP of each antenna port in the port group); and
transmitting the RSRP report to the second communication node (“RSRP of an RRM-RS is measured and reported” – See [0349]; “eNB that has received a report on RSRP measurement results based on an RRM-RS” – See [0361]; The UE reports the measured RSRP value to the base station).
Park does not explicitly teach that the RSRP report is generated in accordance with a predetermined format, wherein the predetermined format is selected from at least three different reporting formats each of which corresponds to a respective manner of determining the at least one RSRP value.
However, Karjalainen teaches a predetermined format for a RSRP report that is selected from at least three different reporting formats and corresponds to a manner of determining the at least one RSRP value (“In one example embodiment, multi-level based TX beam index reporting is defined for a beam group and/or antenna panel group. TX beam index may also be defined as configured RS resource, RS resource index, or RS antenna port where RS may be CSI-RS, DMRS of NR-PDCCH, NRPDSCH or any RS enabling beam management functionality. The multi-level beam reporting may be configured to operate in full or differential or partial reporting mode. Differential and partial beam reports may have dependency to previous beam report, while a full report may be independent of previous report” – See [0065]; “differential reporting modes may include a single-level non-group-wise differential beam report. The single-level non-group-wise differential beam report may be common for all beam groups and include a maximum RSRP value over beam groups (which may be measured in [dB])” – See [0072]; “According to an example, partial reporting modes may include a multi-level partial beam report for N- previously reported TX beam indices enabling TX beam tracking capability of L<N new TX beams. The multi-level partial beam report for N- previously reported TX beam indices may be common for all beam groups and may include a maximum RSRP value over beam groups [dB]. The maximum RSRP value may only reported if the measured maximum RSRP value differs Y dB from the previously reported maximum RSRP value” – See [0075]; Three predetermined report modes/formats for RSRP reports include a “full” format, a “differential” format and a “partial” format, where each of the modes/formats corresponds to different manners of determining RSRP values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kishiyama such that the predetermined format is selected from at least three different reporting formats and corresponds to a manner of determining the at least one RSRP value.  Motivation for doing so would be to provide a multi-level beam reporting scheme that reduces feedback signaling overhead for different beam/antenna group configurations (See Karjalainen, [0043]).

Regarding Claim 2, Park in view of Karjalainen teaches the method of Claim 1.  Park further teaches that the resource group further comprises at least one of: an antenna group, a RS resource set, a diversity branch, or a receive branch (“RSRP is also measured and reported with respect to an antenna port group. In the proposed method, antenna ports are grouped, and RSRP of an antenna port group is calculated by averaging pieces of RSRP of antenna ports belonging to the corresponding antenna port group” – See [0363]; “Beamforming may be differently configured for each antenna port. In this case, each antenna port corresponds to each beam” – See [0359]; “the configuration parameter of the RRM-RS includes a total number of antenna ports M and the number of antenna ports K transmitted in one subframe at the same time. The configuration parameter of the RRM-RS also includes an RRM-RS transmission cycle P and an offset O. In this case, the RRM-RS transmission cycle is defined as the interval of subframes in which an RRM-RS is transmitted. For example, if P=10, O=5, M=64, and K=32, the RRM-RS is transmitted in subframes having subframe indices (SFI) of 5, 15, 25, 35, . . . . In the subframe having SFI=5, No. 31 RRM-RS is transmitted in an antenna port 0. In the subframe having SFI=15, No. 63 RRM-RS is transmitted in an antenna port 32. In the subframe having SFI=25, No. 31 RRM-RS is transmitted again in the antenna port 0” – See [0346]; The RRM-RS for which the RSRP is measured is associated with an antenna port group.  Additionally, the resource group associated with the RSRP of the RRM-RS also comprises a subframe (RS resource set) on which the RRM-RS is transmitted/received).

Regarding Claim 9, Park in view of Karjalainen teaches the method of Claim 1.  Karjalainen further teaches generating an additional RSRP report comprising one or more RSRP values (See Fig. 9; wherein additional RSRP reports (e.g., report 950-x, 950-y and 940-b) are sent in addition to a first report 940-a) based on one of the following hierarchical associations:
each of the one or more RSRP values is determined for one beam transmitted from the second communication node and for one antenna group associated with the first communication node; or each of the one or more RSRP values is determined for one beam transmitted from the second communication node and for one antenna group associated with the first communication node and for one received beam set associated with the first communication node (“NR supports the beam reporting considering L groups where L>=1 and each group refers to an Rx beam set (alternative 1, Alt1) or a UE antenna group (alternative 2, Alt2) depending on which alternative is adopted. For each group L, the UE 110 may report at least information indicating a particular group, measurement quantities for Nl beam(s), and information indicating Nl DL Tx beam(s), when applicable” – See [0058]; The reporting comprises RSRP values for a DL TX beam (one beam transmitted from the second communication node) and a UE antenna group (one antenna group associated with the first communication node)).

Claims 14, 31 and 36 are rejected based on reasoning similar to Claim 1.
Claims 15, 32 and 37 are rejected based on reasoning similar to Claim 2.
Claims 22, 34 and 39 are rejected based on reasoning similar to Claim 9.

Regarding Claim 29, Park in view of Karjalainen teaches the method of Claim 1.  Karjalainen further teaches that the at least one RSRP value is grouped into N sets of RSRP values, each of the N sets of RSRP values is associated with a respective one of N sets of resource groups and each of the N sets of resource groups contains at least one resource group, and N is a positive integer (“NR supports the beam reporting considering L groups where L>=1 and each group refers to an Rx beam set (alternative 1, Alt1) or a UE antenna group (alternative 2, Alt2) depending on which alternative is adopted. For each group L, the UE 110 may report at least information indicating a particular group, measurement quantities for Nl beam(s), and information indicating Nl DL Tx beam(s), when applicable” – See [0058]; The RSRP values are grouped into L groups (i.e., N sets), where each of the L groups is associated with an RX beam set/antenna group (resource group), and L>=1 (i.e,. N is a positive integer)).

Claims 30, 35 and 40 are rejected based on reasoning similar to Claim 29.

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive.

On page 12 of the remarks, Applicant argues “Applicant respectfully submits that Karjalainen does not teach or suggest that each of the ‘full or different or partial reporting mode’ corresponds to a respective manner of determining the RSRP value, such that there are at least three different manners of determining the RSRP value.  In Karjalainen, whether the beam reporting is based on ‘full or different or partial reporting mode’ does not impact how to determine a maximum RSRP value.  As such, Karjalainen does not teach or suggest ‘wherein the predetermined format is selected from at least three different reporting formats each of which corresponds to a respective manner of determining the at least one RSRP value’ as recited in the amended claim 1.”

The Examiner respectfully disagrees.  In Karjalainen, the different modes involve a maximum RSRP value.  However, the manner in which the RSRP values are determined and reported is different for each of the three modes.
Fig. 4 of Karjalainen shows an example of the “full” mode wherein a maximum RSRP value over all beam groups is reported as well as n-bit relative power offset from the maximum RSRP value for each beam (“Referring to FIG. 4 an example 400 of full non-group-wise multi-level based beam report computation for TX beam index reporting is shown” – See [0093]; “Alt #2 may include non-group-wise beam/antenna panel group report for TX beam indices. Beam reporting, common for all groups, may consist of the list of simultaneously usable beam groups or capability to simultaneously use reported beam groups, for example, 0=no 1=yes (depending on configuration defined by a network 100), maximum RSRP value over beam groups [dB] and relative power resolution window, A (470), fixed over different beam groups [dB]. For each beam/antenna panel group, beam reporting may consist of a beam group ID. Beam reporting may also consist of N TX beams n-bit relative power offset from the maximum RSRP value over beam groups” – See [0095]).
Fig. 5 shows an example of the “differential” mode wherein a 1-bit relative RSRP offset indicates whether RSRP value is greater than or equal to a configured power window (“Referring to FIG. 5 an example 500 of non-group-wise single-level differential based beam report for scheduled CST-RS APs is shown” – See [0097]; “Alternative 3 (Alt #3) includes a single-level non-group-wise differential beam report for N scheduled CSI-RS APs or N-previously reported TX beams. The single-level differential beam reporting, common for all beam groups, may consist of a maximum RSRP value over beam groups [dB]. The single-level differential beam reporting, for each beam group, may consist of N different 1-bit relative power offset value for each AP to indicate whether RSRP value is greater or equal to a configured power resolution window. Network 100 may have performed the mapping of TX beam indices to N positions” – See [0099]).
Fig. 7 shows an example of the “partial” mode wherein RSRP offset values for new TX beams that were not previously reported are determined (“FIG. 7 illustrates an example of multi-level based partial beam report with capability to track L new TX beams (shown as L=2, 710 and 720) for each two beam groups” – See [0104]; “This beam reporting format may be targeted to enable the tracking of L-new strongest TX beams that were not as part of previously reported TX beams” – See [0105]).
Thus, each of the three manners for determining RSRP values differ both in the manner in which the RSRP values are determined and the number of bits used to represent the RSRP values.  Additionally, the differential and partial RSRP modes further differ from the full mode in that the RSRP values determined in the differential and partial modes have dependency to a previous report, while the RSRP values determined in the full mode are independent of previous reports (“Differential and partial beam reports may have dependency to previous beam report, while a full report may be independent of previous report” – See [0065]).

On pages 12-13 of the remarks, Applicant argues “In addition, even if Karjalainen is asserted to disclose at least three different manners of determining the RSRP value, which Applicant does not concede, there is no teaching that one of the at least three different manners of determining the RSRP value is: ‘the one of the at least one RSRP value is determined on a per port group basis for one of the at least one reference signal transmitted from the second communication node and for the received beam set associated with the first communication node’ as recited in the amended claim 1.  Because the three reporting modes in Karjalainen are related to ‘full,’ ‘differential,’ and ‘partial,’ respectively, it is not obvious to one skilled in the art to modify Karjalainen to have three manners of determining RSRP value where one manner is ‘on a per port group basis for one of the at least one reference signal transmitted from the second communication node and for the received beam set associated with the first communication node,’ which is totally unrelated to ‘full or different or partial reporting mode’ in Karjalainen. As such, even combining all cited references, it is not obvious to one skilled in the art to achieve “generating a RSRP report comprising the at least one RSRP value in accordance with a predetermined format, ... wherein the one of the at least one RSRP value is determined on a per port group basis for one of the at least one reference signal transmitted from the second communication node and for the received beam set associated with the first communication node” as recited in the amended claim 1.”

In response to the amended limitations, the Examiner has cited additional passages from the Park reference with respect to the limitation “the one of the at least one RSRP value is determined on a per port group basis for one of the at least one reference signal transmitted from the second communication node and for the received beam set associated with the first communication node.”  In [0363], Park discloses “RSRP is also measured and reported with respect to an antenna port group. In the proposed method, antenna ports are grouped, and RSRP of an antenna port group is calculated by averaging pieces of RSRP of antenna ports belonging to the corresponding antenna port group. The group may be previously determined or an eNB may provide notification of the group.”  Thus, the RSRP is determined on a per port group basis by averaging the RSRP of each antenna port in the port group.

On page 14 of the remarks, Applicant argues “For example, claim 9 recites that another RSRP report may correspond to another manner of determining a RSRP value, e.g. ‘for one beam transmitted from the second communication node and for one antenna group associated with the first communication node’ or ‘for one beam transmitted from the second communication node and for one antenna group associated with the first communication node and for one received beam set associated with the first communication node.’ None of the cited references teach or suggest these features.”

Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Furthermore, in response to the amended limitations, the Examiner has cited additional passages from the Park reference with respect to these limitations.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478